
	
		I
		112th CONGRESS
		1st Session
		H. R. 3288
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Berman (for
			 himself, Mr. Manzullo,
			 Mr. Smith of Washington,
			 Mr. Coffman of Colorado,
			 Mr. Ruppersberger,
			 Mr. Bishop of Utah,
			 Mr. Connolly of Virginia,
			 Mr. Chaffetz, and
			 Mr. Heinrich) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize the President to remove commercial
		  satellites and related components from the United States Munitions List subject
		  to certain restrictions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding United States Satellite Leadership and
			 Security Act of 2011.
		2.Authority to
			 remove satellites and related components from the United States Munitions
			 ListSubject to section 5, the
			 President is authorized to remove commercial satellites and related components
			 from the United States Munitions List, consistent with the procedures in
			 section 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)).
		3.Prohibition on
			 satellite sales to the People’s Republic of ChinaNo satellite or related component may be
			 transferred to, directly or indirectly, or launched into outer space by, the
			 Government of the People’s Republic of China or any entity or person of the
			 People’s Republic of China.
		4.Prohibition on
			 satellite sales to state sponsors of terrorism and North KoreaNo satellite or related component may be
			 transferred to, directly or indirectly, or launched into outer space by, the
			 Government of Cuba, Iran, Sudan, Syria, or North Korea or any entity or person
			 of Cuba, Iran, Sudan, Syria, or North Korea.
		5.Effective
			 dateThe President may not
			 exercise the authority provided in section 2 of this Act before—
			(1)the date that is
			 90 days after the date of the enactment of this Act,
			(2)the date on which the President submits to
			 Congress a determination that the transfer of commercial satellites from the
			 United States Munitions List does not pose an unacceptable risk to the national
			 security of the United States, or
			(3)the date on which
			 the President submits to Congress a report regarding the risk-mitigating
			 licensing controls, procedures, and safeguards the President will put in place
			 to reduce such risk to an absolute minimum,
			whichever
			 occurs last.6.DefinitionIn this Act, the term United States
			 Munitions List means the list referred to in section 38(a)(1) of the
			 Arms Export Control Act (22 U.S.C. 2778(a)(1)).
		
